Citation Nr: 1516314	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  The Veteran died in March 1989.  The appellant is his adult daughter. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code, on the basis that she had not established eligibility due to age.

The Board has reviewed the appellant's education claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO granted the Veteran's widow service connection for the cause of the Veteran's death based on the Veteran's diagnosed leiomyosarcoma due to exposure to Agent Orange, and assigned an effective date of June 3, 2010, the date of the Veteran's widow's claim for service connection for cause of death; the assigned effective date was not appealed.  

2.  The December 2011 RO rating decision also granted basic eligibility to DEA benefits based on the Veteran's permanent and total disability prior to his death from June 3, 2010.
 
3.  In August 2012, the appellant, who is the Veteran's adult daughter and who was born in September 1972, filed a claim for DEA benefits under Chapter 35.
 
4.  The appellant reached her 26th birthday prior to the effective date of the finding of permanent and total disability for the Veteran on June 3, 2010; she is not a proper claimant under the statutory and regulatory provisions pertaining to VA DEA benefits.

CONCLUSION OF LAW

The appellant does not meet the age eligibility criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code. 38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021 , 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The statutory and regulatory provisions, pertaining to VA's duty to notify and to assist, do not apply to a claim if resolution of the claim is based on statutory interpretation and the facts are not in dispute.  As the analysis will show, the outcome of this appeal turns the appellant's age (birth date) which is not in dispute; therefore, she is not entitled to the benefit sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Legal Criteria, Factual Background, and Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) ; 38 C.F.R. § 21.3021 . 

Eligibility for Chapter 35 benefits further requires that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  Under 38 C.F.R. § 21.3041, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a).  The basic ending date for educational assistance is the date of the child's 26th birthday, or the date the veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a). 

If the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the Veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(i).  If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. 
§ 21.3041(a)(2)(ii). 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the instant case, the appellant is the daughter of the Veteran.  She was born in September 1972, as shown by her claim for DEA benefits.  She has not contended that her birthdate is not September 1972. 

In a rating decision of December 2011, the RO granted the Veteran's widow's claim of entitlement to service connection for the cause of the Veteran's death, finding that the Veteran was diagnosed with leiomyosarcoma due to conceded exposure to Agent Orange during his military service.  The assigned effective date was June 3, 2010, which is when the Veteran's widow submitted the claim for cause of the Veteran's death.  The December 2011 rating decision also established basic eligibility for DEA benefits for eligible dependents, based on the finding that the Veteran's service-connected leiomyosarcoma was totally and permanently disabling in nature.  There is no indication that the Veteran's widow appealed the rating decision in regard to the effective date; thus, the rating decision of December 2011 has become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2014). 

In August 2012, the appellant filed a claim for DEA benefits.  In a September 2012 decision, the RO denied eligibility for DEA benefits, noting that the record showed that the appellant had reached age 26 before the effective date (June 3, 2010) that the Veteran was rated totally and permanently disabled. 

In a May 2013 statement, the appellant argued that had she and her mother (the Veteran's widow) known that the cause of the Veteran's death was related to his service in Vietnam and exposure to Agent Orange, she would have filed a claim for VA benefits immediately after the Veteran died, to include DEA benefits.  She further noted that she would have been able to go college before she turned 26.  She therefore contends that she should be entitled to DEA benefits so she can attend college.  

According to the medical evidence cited in the December 2011 rating decision, the Veteran suffered from leiomyosarcoma, a type of soft tissue sarcoma that has been linked as being caused by Agent Orange.  Moreover, the disability caused the Veteran to be permanently and totally disabled.  Nevertheless, the Veteran's total and permanent disability rating is effective June 3, 2010, when the claim for the cause of the Veteran's death was filed.  The pertinent regulation in this matter clearly states that the ending date for eligibility for DEA benefits is generally either the dependent child's 26th birthday or the date that the Veteran is no longer permanently disabled. Therefore, in the instant case, as the Veteran's permanent and total disability rating was not revoked, the general ending date applicable to the appellant would be her 26th birthday, which occurred in September 1998, which is more than 10 years prior to the December 2011 rating decision that assigned the effective date of June 3, 2010. 

As previously noted, there are some exceptions to the ending date requirement. However, none of these exceptions apply to a dependent child who is 26 years old or older at the time that the Veteran's total and permanent disability award becomes effective.  Although the appellant seems to contend that the Veteran was permanently and totally disabled long before June 3, 2010, the record clearly shows that the permanent and total rating went into effect on June 3, 2010, when the Veteran's widow filed the claim for the cause of the Veteran's death.  The appellant has not contended that a claim for the cause of the Veteran's death was filed earlier than June 3, 2010.  Consequently, none of the aforementioned exceptions apply to her, and she is not eligible for DEA benefits.

The Board sympathizes with the appellant, as she contends that had she known of the possibility of filing for service connection for the cause of the Veteran's death when the Veteran died in March 1989, she would have filed benefits at that time, which would have been prior to her 26th birthday.  However, the Board is bound by the applicable law and regulations.  As the governing law and regulations do not allow for eligibility for DEA benefits for a veteran's child who was already 26 years old at the time that the Veteran became totally and permanently disabled, there is no legal basis for granting such benefit to the appellant.  In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for Dependents' Educational Assistance (DEA) benefits (beyond the appellant's 26th birthday) is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


